                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff,                                     )
                                                      )
               v.                                     ) Case No. 1:16-00139-TWP-DML
                                                      )
DAEMAZ L. LONG,                                       )
                                                      )
       Defendant.                                     )

                                             ORDER

       On January 16, 2019 Defendant Daemaz L. Long (“Mr. Long”) filed a Motion to Reduce

Sentence (Dkt. 74) under the First Step Act of 2018. Federal Community Defender Counsel

(“FCD”) was directed to appear and the case was stayed. (Dkt. 75.) Then, Mr. Long, pro se, filed

another motion titled Petition for Recommendation Pursuant to 18 U.S.C.S 3629(c)(1)(2) and 3621

(E) R.D.A.P. Completion for RRC and Home Confinement Placement. (Dkt. 77.) The Court issued

an order instructing the Government that it did not need to respond to Dkt. 77 unless that motion

was adopted by defense counsel. It was not adopted. Instead, FCD withdrew and the Court

issued an Order directing Mr. Long to supplement his motion and the Government was to respond

to Mr. Long’s motion and any supplement within 14 days thereafter. See Dkt. 83. Mr. Long has

not filed a supplement.

       The Government shall respond by June 26, 2019 and indicate whether it opposes the relief

Mr. Long seeks in his pro se motions, and, if it does, the reasons for its opposition.

       SO ORDERED.

Date: 6/12/2019
DISTRIBUTION:

Daemez Long, #10455-028
METROPOLITAN CORRECTIONAL CENTER
71 W. Van Buren Street
Chicago, IL 60605

Bradley A. BLACKINGTON
UNITED STATES ATTORNEY’S OFFICE
bradley.blackington@usdoj.gov

MaryAnn Totino Mindrum
UNITED STATES ATTORNEY’S OFFICE
maryann.mindrum@usdoj.gov




                                  2
